Citation Nr: 0415606	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-28 847A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for dysthymic disorder and 
major depression, currently evaluated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
January 1982 and from January 1993 to October 2000.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.



REMAND

The veteran was most recently afforded a VA examination to 
determine the current degree of severity of her service-
connected psychiatric disability in January 2002.  At that 
time, the examiner concluded that the veteran's major 
depressive disorder and dysthymia were manifested by mild to 
moderate symptoms.  The global assessment of functioning 
(GAF) score was 59, indicating the presence of moderate 
symptoms or moderate difficulty in social, occupational or 
school functioning.  

In a September 2003 statement, a physician treating the 
veteran at a VA mental hygiene clinic expressed his opinion 
that the veteran was unemployable due to her service-
connected psychiatric disability.  He assigned a GAF score of 
47, indicating the presence of serious symptoms or any 
serious impairment in social, occupational or school 
functioning.  In view of this evidence suggesting that the 
veteran's psychiatric disability has increased in severity 
since the most recent VA examination for compensation 
purposes, the Board has concluded that further development of 
the record is in order before the Board decides this appeal.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions: 

1.  The RO should undertake appropriate 
development to obtain a copy of any 
outstanding records pertaining to 
treatment or evaluation of the veteran's 
psychiatric disability during the period 
of this claim, to include VA mental 
hygiene clinic records for the period 
since July 2003.

2.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request her to submit the outstanding 
evidence.

3.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination to 
determine the current degree of severity 
of her service-connected psychiatric 
disability.  Any indicated studies must 
be performed, and the claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims folder was 
reviewed.  

The examiner should identify all 
current manifestations of the 
service-connected psychiatric 
disability and specifically indicate 
with respect to each of the symptoms 
identified in the criteria for 
evaluating mental disorders whether 
such symptom is a symptom of the 
veteran's service-connected 
psychiatric disability.  

The examiner should also provide an 
opinion concerning the current 
degree of social and industrial 
impairment resulting from the 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable.  
In addition, the examiner should 
provide a GAF score with an 
explanation of the significance of 
the score assigned. 

The rationale for all opinions expressed 
must also be provided.

4.  Then, the RO should readjudicate the 
issue on appeal on a de novo basis.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
she should be provided a supplemental 
statement of the case and afforded the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until she is otherwise notified, but she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




